 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    CHARLES N. BELSSNER,                                    Case No. 2:17-cv-02016-JCM-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMEN.,
                            Defendant.
11

12          This matter is before the Court on the screening of Plaintiff’s First Amended Complaint
13   (ECF No. 6), filed on September 6, 2018.
14                                            BACKGROUND
15          On July 6, 2018, the undersigned entered an order granting Plaintiff’s Application to
16   Proceed In Forma Pauperis and a report and recommendation that Plaintiff’s Complaint against
17   Defendant Las Vegas Metropolitan Police Force (“LVMPD”) be dismissed without prejudice.
18   See ECF No. 4. The Court granted Plaintiff leave to file an amended complaint to amend the
19   deficient claims. Id.
20                                             DISCUSSION
21          Upon granting a request to proceed in forma pauperis and granting leave to amend, a court
22   must additionally screen a complaint pursuant to 28 U.S.C. §1915(e). Specifically, federal courts
23   are given the authority to dismiss a case if the action is legally “frivolous or malicious,” fails to
24   state a claim upon which relief may be granted, or seeks monetary relief from a defendant/third
25   party plaintiff who is immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion
26   thereof, should be dismissed for failure to state a claim upon which relief may be granted “if it
27   appears beyond a doubt that the plaintiff can prove no set of facts in support of his claims that
28   would entitle him to relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A
                                                          1
 1   complaint may be dismissed as frivolous if it is premised on a nonexistent legal interest or

 2   delusional factual scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a

 3   finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

 4   irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

 5   contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

 6           When a court dismisses a complaint under § 1915(e), the plaintiff should be given leave to

 7   amend the complaint with directions as to curing its deficiencies, unless it is clear from the face of

 8   the complaint that the deficiencies could not be cured by amendment. See Cato v. United States,

 9   70 F.3d 1103, 1106 (9th Cir. 1995). In its order and report and recommendation (ECF No. 4), the

10   Court gave Plaintiff leave to amend the noted deficiencies of his complaint and informed Plaintiff

11   that pursuant to Local Rule 15-1, the Court could not refer to a prior pleading in order to make his

12   amended complaint complete. In its report and recommendation (ECF No. 4), the Court reiterated

13   to Plaintiff that he could not refer to prior pleadings and that Plaintiff must sufficiently allege each

14   claim and the involvement of each defendant.

15   I.      Screening the Instant Complaint

16           a.      Subject Matter Jurisdiction

17           In the Court’s prior screening order, Plaintiff was informed that his amended complaint

18   must provide a short plain statement of the grounds of the court’s jurisdiction pursuant to Fed. R.

19   Civ. P. 8. Generally, subject matter jurisdiction may derive from diversity of the parties, which

20   are “civil actions where the matter in controversy exceeds the sum or value of $75,000 ... and is

21   between citizens of different States,” or from claims involving a federal question, which are “civil

22   actions arising under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. §

23   1331; 28 U.S.C. § 1332.

24           Plaintiff’s amended complaint fails to correct the subject matter jurisdiction defects

25   identified in this court’s prior screening order. He refers to his amended complaint as a “civil

26   rights complaint” and lists the causes of action of “willful intent to falsify police citation…,”

27   emotional distress, and equitable relief. See Amended Complaint (ECF No. 6). First, Plaintiff

28   failed to (and likely cannot) assert diversity jurisdiction. Second, Plaintiff has not invoked
                                                        2
 1   federal question jurisdiction by citing to a specific federal statute under which he seeks to bring

 2   his claims. It is not the Court’s role to determine under which statutes Plaintiff should bring his

 3   claims or what legal theory is appropriate. Plaintiff’s claims may fall within the confines of 42

 4   U.S.C. § 1983, which creates a path for the private enforcement of substantive rights created by

 5   the Constitution and Federal Statutes. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

 6   Plaintiff’s amended complaint simply states that there was “[w]illful intent by the Officer to strip

 7   the Plaintiff of his Civil Rights…” See Amended Complaint (ECF No. 6), 2.

 8          b.      Municipal Entity Liability Under § 1983 – Monell Claim

 9          To the extent that Plaintiff intends to set forth civil rights claims under § 1983, he must

10   plead that the defendant (1) acted “under color of state law” and (2) “deprived the plaintiff of

11   rights secured by the Constitution or federal statutes.” Gibson v. U.S., 781 F.2d 1334, 1338 (9th

12   Cir. 1986); see also West v. Atkins, 487 U.S. 42, 48 (1988); Long v. County of Los Angeles, 442

13   F.3d 1178, 1185 (9th Cir. 2006). Once the plaintiff alleges that his federal rights have been

14   violated, then a plaintiff must show that those rights were violated by a person acting under color

15   of state law. Persons acting under color of state law typically include officials who in some

16   capacity represent either the state, city or county government. See Monroe v. Pape, 365 U.S. 167

17   (1961), partially overruled on other grounds by Monell v. Department of Social Services of City

18   of New York, 436 U.S. 658, 663 (1978). For purposes of bringing a § 1983 claim, under

19   relatively narrow and specific circumstances, a “person” can also include a municipality such as

20   a town, city, or one of its bodies such as the police or fire department. Monell, 436 U.S. at 663.

21          A plaintiff can bring a § 1983 action against a local government entity if the plaintiff can

22   show that the entity had an established policy or custom that caused employees who

23   implemented the policy or custom to violate the constitutional rights of others. Monell, 436 U.S.

24   at 690–92; see also, Van Ort v. Estate of Stanewich, 92 F. 3d 831 (9th Cir. 1996). However,

25   absent such a policy or custom, a local government entity cannot be held liable solely because

26   one of its employees commits an unlawful wrong against another. Id. at 691. In other words,

27   under Monell, when a municipal policy of some nature is the “driving force” behind an

28   unconstitutional action taken by municipal employees, the municipality will be liable. Id.
                                                      3
 1          Plaintiff named LVMPD as the sole defendant in his amended complaint. He appears to

 2   allege that police officers falsely issued him a citation. However, Plaintiff does not identify a

 3   constitutional violation or civil right under which he brings his claim. In addition, Plaintiff does

 4   not demonstrate what policy or custom LVMPD implemented that was the driving force behind

 5   the officers’ alleged conduct.

 6          The Court will allow Plaintiff one more opportunity to amend his complaint and

 7   demonstrate that this Court has jurisdiction over his claims. Failure to do so, however, will

 8   result in a recommendation to the District Judge that this matter be dismissed with prejudice.

 9   Plaintiff is once again advised that his second amended complaint must be complete in and of

10   itself and the Court will not refer to any other pleading. Once Plaintiff files a second amended

11   complaint, the original pleadings no longer serves any function in the case. Plaintiff is further

12   advised that litigation has not yet and will not commence upon the filing of a second amended

13   complaint. Rather, the Court will need to conduct an additional screening of the amended

14   complaint pursuant to 28 U.S.C. § 1915(e). Accordingly,

15          IT IS HEREBY ORDERED that Plaintiff’s Amended Complaint (ECF No. 6) be

16   dismissed without prejudice with leave to amend. Plaintiff shall have until December 7, 2018 to

17   file a second amended complaint if he believes he can correct the noted deficiencies. Failure to

18   comply with this order will result in a recommendation to the District Judge that this matter be

19   dismissed with prejudice.

20          Dated this 8th day of November, 2018.
21

22
                                                           GEORGE FOLEY, JR.
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      4
